Citation Nr: 1523523	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-01 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. P.J.H.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript of this hearing has been obtained and associated with the record. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran has an acquired psychiatric disorder, PTSD, that was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, PTSD, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for PTSD constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the notice and duty to assist provisions.

II. The Merits of the Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014). 

If the stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014); 38 U.S.C.A. § 1154 (West 2014). 

The Veteran's service treatment records show no psychiatric abnormalities on entrance examination in April 1969 or on separation examination in June 1971, including no reported history of psychiatric symptoms and no indication of treatment for psychiatric complaints during service. 

The Veteran's personnel records show that he served in the United States Army, including service in Vietnam from December 1969 to November 1970.  His military occupational specialty is listed as a light weapons infantry.  He has also been awarded the National Defense Service Medal, Combat Infantryman's Badge, Vietnam Service Medal, and commendations as a Sharpshooter (Rifle M-14), 1st Class Gunner (M60 Machine Gun), and Marksman (Rifle M-16). 

The Veteran contends that stressors experienced in Vietnam contributed to his psychiatric impairment.  The Veteran further testified that he engaged in combat and witnessed numerous casualties, including the death of his best friend, who was shot next to him.  The Veteran stated he felt helpless and feared for his life during his military service.  The Veteran contends he is still living with symptoms caused by his military trauma.

The Board finds that the revised regulations apply to this case as inservice combat is confirmed.  The Veteran's statements are deemed credible, and the stressful events he reported are deemed verified in the absence of clear and convincing evidence to the contrary. 

In addition to confirmed stressors, service connection for PTSD requires competent medical evidence of a nexus linking a diagnosis of PTSD to the verified stressor. The Board notes that there are contradictory medical opinions pertaining to whether the Veteran has a valid diagnosis of PTSD.

According to a September 2012 VA examination report, based upon examination and the evidence of record, the  VA examiner determined the Veteran did not meet American Psychiatric Association:  Diagnostic Statistical Manual of Mental Disorders, Fourth Edition, criteria to render a diagnosis of PTSD.  The VA examiner stated that although it appears the Veteran did meet the criteria for PTSD many years ago, he does not currently.  

However, statements from Dr. P.J.H, a psychologist at the Buffalo Vet Center, who has treated the Veteran since 2012, indicate the Veteran's symptoms of PTSD are severe.  The Veteran's home and work life have been directly impacted by his symptoms of reexperiencing (daily intrusive memories), avoidance (emotional numbing, avoidance of military stimuli, social isolation), and hyperarousal (anger/irritability, hypervigilance, and severe sleep disturbance).  The Veteran stated he was anxious, quiet, and felt nervous speaking about his war experiences.  

Dr. P.J.H. further testified at the May 2013 Board hearing that the Veteran has a diagnosis of chronic and severe PTSD and that it stems from his military combat experience.  Dr. P.J.H. explained in detail that the Veteran has met all the criteria for a diagnosis of PTSD and that he is still receiving treatment for his symptoms.  Dr. P.J.H. suspected that the reason why a diagnosis of PTSD was not rendered in September 2012 was because the Veteran's avoidance, anxiety, and numbing symptoms prevented him from giving adequate information to provide the VA examiner with a complete view of the current symptomatology.  Dr. P.J.H. stated it usually takes three or four treatment visits before combat veterans openly discuss their military experiences and symptoms; such was the Veteran's case.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of an acquired psychiatric disability disorder, to include PTSD, related to the claimed in-service stressor, and credible supporting evidence of the occurrence of that stressor, the Board concludes that the preponderance of the evidence supports the grant of service connection for PTSD.  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder, PTSD, is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, PTSD, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


